Citation Nr: 1302564	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-24 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter, D.C., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of            18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional  Office (RO).   

The Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) in this matter, but then cancelled his request, and has not requested a new hearing. 38 C.F.R. § 20.704(e) (2012). 

The Board remanded this case in December 2011 for development, and following completion of the requested development, the case has returned for appellate disposition. 


FINDING OF FACT

The Veteran's daughter is not shown to have become permanently incapable of  self-support prior to attaining the age of 18 years, as during that time period she remained enrolled in school while making academic progress, with social relationships with peers and qualifying for entrance into college, and no overt diagnosis or indication otherwise of a substantially disabling mental health condition. 


CONCLUSION OF LAW

The criteria are not met to establish recognition of the Veteran's daughter, D.C.,        as a helpless child for purposes of VA compensation. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.356 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements     as to VA's duty to notify and assist a claimant with the development of a claim for compensation or other benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 38 CFR 3.159(b)(1) (2012).

In March 2004, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,16 Vet. App. 183, 186-87 (2002).

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice letter preceded issuance of the RO rating decision on appeal, and thereby comported with the definition of timely notice. 

The RO (including through action undertaken by the Appeals Management Center (AMC)) has complied with the duty to assist the Veteran through obtaining private medical records from several sources. A VA Compensation and Pension examination was completed (pursuant to the Board's prior remand directive) for purpose of determining whether the Veteran's daughter met the legal criteria pursuant to which an individual may be adjudicated a "helpless child" for purposes of compensation benefits. 

There is also not indication of further relevant outstanding private treatments records. While the record indicates that the Veteran's child, D.C., began undergoing psychiatric treatment in 1997, and thus potentially within the timeframe before turning age 18 (and thereby relevant to the present legal inquiry into mental capacity before age 18), there is also substantial information to contradict this account and place the onset date of treatment in mid-1999 (at age 19). This is given what other conflicting medical histories show (for instance, a counselor's statement that the Veteran did not obtain any counseling until after high school graduation, when she was already age 19), as well as the subjective report of D.C. on recent VA examination. The record already includes the private psychiatric treatment summaries from mid-1999 onwards. 

The record is complete.  Further, the totality of the evidence shows significant residual functional capacity at or around the age of 18, and there is no reason to suggest that one record of counseling from prior to age 18 would necessarily contradict this overall conclusion. In any event, there is no clear or compelling indication that any further pertinent evidence remains to be obtained. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran also provided private treatment records, and lay statements from himself and others. There is no indication of any further available evidence or information which has not already been obtained. The record includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. "The record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.

Background and Analysis

For Veterans that have been awarded 30 percent or more for service-connected disability there is entitlement to additional compensation for dependents.                  See 38 U.S.C.A. § 1115 (West 2002 & Supp. 2012); 38 C.F.R. § 3.4(b)(2) (2012).   Specific rates are prescribed by statute for one's spouse and children.

Under VA law, a "child" is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii);     38 C.F.R. §§ 3.57(a)(1).

To demonstrate "helpless child" status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects. The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. Rating criteria applicable to disabled veterans are not controlling. Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356.

For purposes of initially establishing "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration. If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of his or her subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the child capable of self-support. If the child is found to be capable of self-support at age 18, VA need not proceed further in its consideration of the claim. Dobson v. Brown,            4 Vet. App. 443, 445 (1993). 

In June 2003, the Veteran filed his initial application for recognition of his daughter, D.C., as his dependent for VA compensation purposes. He indicated that throughout high school D.C. always seemed to be mentally challenged. She was enrolled in a college at age 19, but only completed one semester, and her capacity worsened, and then resided at home with her mother. 

In his June 2003 correspondence, a private nurse practitioner indicated that D.C. was a patient in the outpatient mental health clinic where he was a treatment provider, and had been so since August 2002. According to this treatment provider, D.C. was 100 percent disabled and unable to work at that point in time. Due to her mental illness she was not able to provide her own personal care or meal preparation. She was not safe to be left alone and required 24-hour supervision and assistance with personal needs and meals. 

The report of private psychiatric outpatient treatment from October 1999 to December 1999 indicates that D.C. first presented with symptoms of depression and social anxiety. She was seen approximately weekly over a two month period, and was well involved with treatment. Discharge planning was complicated by the fact that she left college and then ran away and had not returned to the area. The diagnosis at conclusion of treatment had been major depression, and social anxiety.  

A November 1999 psychiatric evaluation conducted at that same facility indicated that D.C. was a 20-year old freshman at a college with a history of depression who presented reporting that she had a severe problem with anxiety and this had made it difficult for her to adjust to socializing with groups of people and functioning socially as a college freshman. Reportedly, her symptoms had been present to some extent for many years, and recently had made it very difficult for her to function, with depression and considerable anxiety present. Her symptoms reportedly worsened in 1996 and 1997 when her father left the family. In 1997, she cut her wrist but was never hospitalized. The lacerations were fairly superficial and she did not require sutures. She was then in outpatient psychiatric care with a psychiatrist in her home town. Her mood did improve but she was not sure if her experience with social anxiety was any better after this. She stopped treatment in 1998. 

The June 2000 summary of a one-week hospitalization from another private mental health facility indicates that D.C. was a 19-year old woman referred by her mother for bizarre behavior in the community. At that time, D.C. was having auditory hallucinations and trouble concentrating. She also noted she had been severely depressed with ideas of wanting to kill herself. She had been physically aggressive and assaultive with her mother, and for the severe depression and psychotic symptoms she had referred herself to the hospital for stabilization and treatment. The discharge diagnosis was psychotic disorder, not otherwise specified (NOS); alcohol abuse; cannabis abuse; rule out schizophreniform disorder; rule out major depression with psychotic features; rule out substance-induced psychotic disorder. 
There are several subsequent hospitalization reports from this same facility.

Through August 2003 correspondence, this private counselor indicated that D.C. had been in treatment with the clinical center where was employed beginning in June 2000 as an inpatient, starting outpatient two months later. Her list of admissions were June 2000 inpatient, August 2000 outpatient, September 2000 inpatient, continuing thereafter on several occasions through July 2002. The diagnosis given was major depression, schizoaffective disorder, and polysubstance abuse in remission, with a Global Assessment of Functioning (GAF) score assigned of 80. At that time, she was taking several psychotropic medications.

An August 2003 lay statement from D.C.'s older sister, L.M., states that D.C. had experienced behavioral problems and learning disabilities since grade school. These conditions had increased since age 17. There had been times when D.C. was diagnosed with depression and anxiety disorder. She had had trouble with attending college and had to drop out. The belief was also expressed that D.C. was incapable of holding down employment for the time being.

The August 2003 statement from D.C.'s mother indicates that D.C. had demonstrated early signs of problems in grade school. Hyperactivity and behavioral problems existed. She was classified as "learning disabled" in grade school, and this continued through high school. Her illness became more prevalent as she reached 17 years of age. Depression became a major factor and graduation from high school became a challenge. Therapy was started at a private clinic in 1998. One year after graduation, a semester at college was barely completed. Once again a special education program was put in place. She could not successfully finish the next semester. At age 20, D.C. could not complete her studies nor be gainfully employed. She often had blackouts, memory loss, signs of self-harm, and thoughts of suicide. For a time, D.C. was out of treatment due to refusal, itself considered to be part of underlying mental illness. In July 2002, she experienced her worst symptoms, and went into treatment again. She had several inpatient and outpatient treatments, and remained under continuing psychiatric treatment. 

The May 2005 letter from a private psychiatrist indicates having treated D.C. for schizoaffective disorder with major depression, and posttraumatic stress disorder (PTSD) since September 2004. The physician indicated that during her stay at a day treatment program, her GAF had ranged from 15 to 36. While D.C.'s PTSD symptoms might lessen over time, it was expected that the schizoaffective disorder would persist. In addition, she had recently been psychologically evaluated and found to be functioning intellectually in a borderline to low average range.

There is additionally on file an extensive degree of medical evidence pertaining to D.C.'s ongoing mental health evaluation and treatment from 2000 onwards. Because the preliminary determination before the Board must be one of whether the Veteran became permanently incapable of self-support prior to age 18,                in advance of determining current level of functional capacity, these records will be reviewed primarily as to their review of medical history, particularly as to that history from prior to when D.C. turned age 18 (which occurred in 1997).

In January 2004, D.C. was awarded disability benefits from the Social Security Administration (SSA), effective September 12, 2002 (the date of filing of her SSA benefits application), due to the presence of psychiatric impairment. The supporting documentation associated with D.C.'s award of SSA disability benefits includes the report of a May 2003 vocational rehabilitation assessment completed at a private psychiatric hospital, which indicates, in pertinent part, that D.C. reported having graduated from high school in 1998. She stated that there was some difficulty getting along with some classmates, however her friends were good to her. She stated that while in high school she was in the yearbook club for one year, hiking club and a social studies/history club. She stated she liked the support and recognition she received from her teachers for the effort she put into her school work. She stated that she did not dislike anything about school. She had been diagnosed with a learning disability and was in a resource room for help while in school. Her grades were in the "B" range. She attended college for one semester, and intended to major in travel and tourism, however, became stressed and failed her courses and was told not to return for the next semester. She said that she developed friends through college and did well in the summer, however the full course load was overwhelming. She stated a desire to return to school someday, and stated that she would require extra time to complete work and would need to attend a college with disabled student services. 

A January 2005 psychological testing report from a private psychiatric hospital documents that D.C. at that time had diagnoses of schizoaffective disorder, major depressive disorder, PTSD, alcohol dependence and borderline personality disorder. She reported that her depression started in 11th grade after her parents' separation. In addition, she admitted to drinking five to six beers per day since age 13 (but had not had alcohol in six months). She also admitted to regular marijuana use since 2002. There was a history of multiple psychiatric hospitalizations to that facility. From D.C.'s mother it was reported that childhood medical history was otherwise unremarkable aside from multiple allergies. In the past year, D.C. was diagnosed with a seizure disorder. She had one pregnancy and gave birth to a boy in 2001, whom she gave up for adoption. 

As to developmental history, D.C. never slept well as a child, never sleeping more than two hours at a time. He mother reported that her daughter "just wasn't right" and was defiant, hyperactive, and demanded constant attention. This caused her mother to seek help through holistic doctors and an allergist. D.C. was diagnosed with multiple allergies, particularly to corn products. After being put on a special diet, D.C.'s behavior seemed to improve, however, she then became noncompliant and her behaviors worsened. She was the youngest of three children and lived with both parents until her father left at age 17. School was difficult for her having been diagnosed with learning disabilities in mathematics and reading, and she attended special education classes. After her father left, her grades dropped and she required more assistance. She did not do well socially in school and had few friends. Since graduating from high school in 1999 and attending one semester of college, she held several temporary jobs. She reported that she left for Florida with a boyfriend in 2001 without telling anyone. While there she was homeless for a period of time and drank heavily. She was arrested several times. 

The summary provided observed that development history was remarkable for problems with attention, behavioral and learning problems. D.C. had begun to drink alcohol and developed symptoms of a mood disturbance in her adolescence.          She had a history of poor decision making that ultimately led to her more recent homelessness and severe abuse. In regards to intellectual functioning, as a child she was diagnosed with learning disabilities in both reading and math. Learning disabilities were diagnosed when a child had at least average intellectual functioning. Her current reading scores were at least in average range, though other test results were in the low average to borderline range. These results suggested some decline in functioning, which might be due to multiple etiologies: the severity of her current psychiatric problems, the effects of medication, significant attentional problems, or brain damage from malnutrition, drug and alcohol use or her seizure disorder. It was considered difficult to determine the extent and contribution of each of these factors on her cognitive decline. 

Pursuant to a Board remand directive, D.C. underwent an August 2012 VA Compensation and Pension examination.  The diagnoses were schizoaffective disorder, borderline personality disorder, and polysubstance abuse, in remission almost one year. Furthermore, as to relevant psychosocial history,  D.C. reported that initially she had a close supportive relationship with both parents as she was growing up, and that this changed at age 17 when her parents separated. She further reported having some friends as she was growing up, including one best friend for many years. She reported that she was bullied in school after being held back in the second grade. In high school, she participated in various clubs and extracurricular activities. In the past decade, she had had a series of relationships with men that had ended badly. From a relationship at age 20 she had a pregnancy, but the baby was taken away because of her homelessness and she was not taking prescribed psychiatric medications. 

The examination report also indicates that D.C. reportedly saw a school counselor at age 12, after arguing with a friend, but that there was otherwise no treatment of any kind during her school years. She reported that she did have low self-esteem and a fear of people judging her in her school years, as a result of being picked on. She reported that she took a year off from school before going to college because of her problems with self-esteem and anxiety around other people. However, no one thought she needed any kind of treatment at that point. She first came into contact with the mental health system in 2000. Since that time, she had had a very large number of hospitalizations, often triggered by the breakup of relationships, sometimes including suicidal ideation, and sometimes including threats against her mother and/or other people. She had been assigned a variety of diagnoses, including major depression, schizoaffective disorder, polysubstance abuse, PTSD (apparently related to her abuse at the hands of one or more boyfriends), and borderline personality disorder. Her most receipt hospitalization was for a week in December 2011. She was on several psychotropic medications. The most common diagnosis over the years was schizoaffective disorder. 

The VA examiner then expressed the opinion that "there is insufficient evidence to support the conclusion that the Veteran's daughter was permanently incapable of self-support at the time of her 18th birthday." The rationale for the opinion given initially observed that D.C. turned age 18 in the summer before her senior year in high school. Although she had some difficulty in reading and math, with support services she graduated from high school with a regular diploma and a B average. She did well enough that she was later accepted to college. Although she reported that she was bullied in school, and as an adolescent met with a school counselor for issues related to a relationship conflict, she did have friends in school, and she did participate in some school extracurricular activities. 

According to the VA examiner, D.C. had no mental health evaluation or treatment prior to age 18, and it was quite unlikely that, had anyone seen her at that time, they would have concluded that she was permanently incapable of self-support based on the problems apparent at the time. There was no doubt that D.C. now had significantly disabling mental illness, which had led to multiple hospitalizations and resulted in significantly impaired lifestyle. With the benefit of hindsight, her earlier problems (prior to age 18) might be identified and considered to have been the precursors of her later mental illness. However, there was no evidence to suggest that she was permanently incapable of self-support prior to age 18. This conclusion had been reached based on review of D.C.'s history, and review of available records, individual interview, and the training, experience, and expertise of the examiner.

The claim for dependency status will be denied. Essentially, there is no competent, persuasive or compelling indication of psychiatric disability having attained the degree of severity as to warrant a conclusion that D.C, the Veteran's daughter, was permanently incapable of self-support due to physical or mental disability prior to age 18. There is no doubt of the seriousness of D.C.'s more recent condition, the considerable amount of inpatient and outpatient level of treatment for the same, and the existing mental health diagnoses which have been made that necessitate further clinical treatment and intervention. 

However, whether she is currently capable of self-support is not clear, and indeed there is evidence indicating that there remain difficulties in this area. However, applicable law is also definitive in providing that the underlying disorder and attendant loss of capacity for self-support, whether due to a condition physical or mental in nature, must have manifested by age 18 to qualify for dependency status as a helpless child. Here, there is no factual showing that such is the case. 

By all evidence, the more serious manifestations of mental health disability did not appear until a period of some years after age 18 with regard to the clinical history presented. Records reflect that the Veteran's daughter had relatively minimal contact with any mental health treatment provider during her grade school years, apart from an isolated visit to a school counselor at age 12 for situational circumstances that appeared to have soon resolved. Admittedly, there was a history of alcohol abuse also beginning around this age, but there is no showing of a mental health diagnosis associated with such a pattern of behavior, and by D.C.'s own account this behavior was then voluntarily curtailed. During high school, there was identification of a possible learning disability, and accommodations were made at her school. 

Nonetheless and very significantly, she completed high school with a B average, while participating in some extracurricular activities, and was admitted to a college.          She also had several friends and no outward social limitations during that time period. From this information, there was significant residual functional capacity, and no clear indication of any debilitating mental condition having directly manifested. 

Records then differ on when the Veteran's daughter first sought mental health treatment, but by all apparent indication (and documentation in the claims file) this occurred in October 1999, when D.C. had already turned 20, and thus well after the applicable timeframe of age 18 for relevant onset of physical or mental disability. Even at that point, it was admittedly difficult to ascertain whether the depressive and social anxiety symptomatology reported to mental health providers was of any longstanding nature, as opposed to adjustment difficulties during the freshman year enrollment in college. 



The Board has likewise considered the competent lay testimony from D.C.'s sister and mother, that she manifested behavioral problems and learning disabilities since grade school. These witnesses are fully competent to testify to their respective lay observations. However, these reported difficulties while unfortunate, do not by themselves constitute a mental disability with sufficient qualifying severity as contemplated under the regulations pertaining to recognition of "helpless child" status, particularly given that with some compensation for her condition in the high school environment, the Veteran's daughter did reasonably well academically.          Nor have more recent psychosocial tests otherwise discovered a lifetime severe mental incapacity; to the extent a January 2005 assessment found some functional test results to be in the lower range, this was considered multifactorial, and to have as much to do with substance abuse, recent onset of seizures, and psychiatric problems and effects of medication, as any significant attentional problem. 

Moreover, after completion of an August 2012 VA examination (pursuant to Board remand directive), the examiner reported that the Veteran's daughter was not "permanently incapable of self-support at the time of the 18th birthday." The examiner's opinion substantially addresses the question of whether a severe mental disability had manifested before age 18, insofar as finding that D.C. did not experience such a condition prior to this age. The examiner noted that following an interview with D.C., and review of the claims file, that D.C. graduated high school with a regular diploma and a B average, was accepted into college, had friends in high school, and participated in some extracurricular activities. Also, there was no mental health evaluation or treatment before age 18, nor was there a basis upon which to conclude at that time that her condition had manifested to such a degree that she might be later incapable of self-support. Consequently, this VA medical opinion sufficiently addresses the issue at hand.     

There is no question that a more severe degree of mental health condition developed in the ensuing years, it remains that under the governing legal criteria the onset of such condition before age 18 is required. The Board does not have the discretion to overlook this provision. Nor for that matter is the fact that D.C. has been adjudicated disabled for purposes of Social Security Administration benefits controlling in the instant matter, because VA is not bound by SSA agency determinations, and moreover, the criteria for an SSA award of benefits is materially different from that for recognition of an additional dependent for VA compensation purposes.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 


ORDER

The claim for recognition of the Veteran's daughter as a helpless child based on permanent incapacity for self-support prior to reaching the age of 18 years                   is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


